Citation Nr: 1438929	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to November 1971.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the RO.

In July 2012, the Board remanded for the case for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issues of service connection for an acquired psychiatric disorder, neck disorder, lumbar spine disorder, and hypertension have been raised by the record, in the June 2012 Appellate Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is service connected for Type II diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; and erectile dysfunction associated with diabetes mellitus, evaluated at a noncompensable level.

2.  The Veteran is not shown to be precluded from securing and following all forms of substantially gainful employment consistent with educational background or work experience due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete his claim for a TDIU rating, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The issue was most recently adjudicated in a December 2012 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The AOJ has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claim, including requesting information from the Veteran regarding his former employment and Social Security Administration disability benefits and obtaining such records, as well as affording him a VA examination during the appeal period.  

The Veteran was afforded a VA examination in November 2012.  The examiner reviewed the relevant medical evidence, interviewed the Veteran, and assessed all factors in reaching his conclusion.  

As such, the Board finds the November 2012 VA examination report to be adequate and highly probative.  These efforts represent substantial compliance with the requirements of the July 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the veteran has the following service-connected disabilities: Type II diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity associated with diabetes mellitus, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity associated with diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; and erectile dysfunction associated with diabetes mellitus, evaluated at a noncompensable level.  

The combined service-connected disability rating is 70 percent with consideration of the bilateral factor and the fact that peripheral neuropathy is rated as one disability due to its common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus the Veteran meets the scheduler criteria for TDUI. 

The record reflects the Veteran is a high school graduate and is currently retired.  He was previously employed as filler machine operator for 33 years prior to a voluntary retirement in September 2005.  His former employer confirmed his voluntary retirement in a February 2007 statement.

The question before the Board, therefore, is whether the Veteran is rendered unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The question in a claim of a total disability evaluation based on individual unemployability due to service-connected disorders is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The VA treatment records from March 2006 show the Veteran reported being retired due to back problems.  Around the same time period, his treating physician recommended he take off work for three months due to low back and neck pain.  

The Veteran began receiving Social Security Administration benefits in June 2006 based on osteoarthritis and allied disorders and diabetes mellitus.

In a January 2008 statement, the Veteran asserted his retirement was due to his diabetes mellitus and back pain.  In September 2012, the Veteran stated he had to retire early due to health issues stemming from his diabetes mellitus, such as loss of feelings in his hands and fingers and fatigue.

The Veteran was afforded a VA examination to assess the impact of his service-connected disabilities in November 2012.  Regarding his service-connected Type II diabetes mellitus, the examiner noted that the medical management of the Veteran's diabetes mellitus did not require regulation of activities.  

For VA purposes, regulation of activities is the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  

When asked how his diabetes mellitus affected his ability to work, the Veteran complained of having fatigue associated with performing physical activities.  He also complained of having shortness of breath (due to nonservice-connected coronary artery disease) contributing to his fatigue.  

The examiner noted that, aside from fatigue (which did not require him to take naps), there were no real problems with sedentary work in regards to his diabetes mellitus and that physical work would be difficult due to his fatigue.  

As for his diabetic peripheral neuropathy, the Veteran stated it affected his ability to work in that the pain in his hands made it difficult to hold things and write and would affect ability to do sedentary work.  He reported having no difficulty with recreational activities such as climbing a ladder, cleaning gutters, riding a lawn mower and hunting.  He did report pain in his hands when driving and fishing.  He also reported problems with his feet when wading.  

As for his lower extremities, the Veteran complained of having pain and a "strange sensation" when standing for too long.  He also reported no problems with sedentary work with regards to his feet as long as he was able to adjust them periodically.  

The examiner remarked that there was no clinical finding of diabetic peripheral neuropathy upon examination and the reported symptoms were more likely due to his cervical and lumbar radiculopathy rather than his diabetes mellitus.  Therefore, examiner concluded his previously diagnosed diabetic peripheral neuropathy would not affect his physical or sedentary employment as there were no current clinical findings to support the diagnosis.

Regarding his erectile dysfunction, the examiner simply commented it did not affect his ability to perform physical or sedentary work and would not affect his employability.

Based upon a review of the record, the Board finds that the service-connected disabilities do not preclude the Veteran from securing or following substantially gainful employment consistent with his educational and work background.  

The medical evidence shows that the service-connected Type II diabetes mellitus itself does not preclude sedentary labor because his fatigue does not require naps and his shortness of breath is more so attributable to his nonservice-connected coronary artery disease.  

The service-connected diabetes mellitus also is not shown to restrict the Veteran from performing all strenuous activities.  Moreover, he is not shown to experience significant complications of the service-connected diabetes mellitus.  

Likewise, to the extent the Veteran has some symptoms of diabetic peripheral neuropathy, he is shown to be able to perform various activities that would not be inconsistent with light manual or sedentary labor.  Furthermore, there was no indication that his erectile dysfunction affected his ability to work.

While the Veteran reports taking an early retirement due to his service-connected diabetes mellitus, the Board notes that he also made statements to his treating physician in March 2006, indicating that he retired early due to back problems, making no mention of his diabetes mellitus.  The Veteran also did not file a claim for a TDIU rating until November 2006 when he began to attribute his retirement to residuals of diabetes.  Accordingly, due to the apparent conflicting statements, the Veteran's assertions about his retirement are assigned limited probative worth. 

To the extent that the Veteran is receiving other disability benefits, this is not shown to be solely due to his service-connected disabilities.  

In summary, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).


ORDER

Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


